DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
This action is in response to the applicant’s request for continued examination filed on 25 September 2020.  Claims 1-15 are pending and examined. Claims 1-2, 6, 9 and 12 are currently amended.   
Response to Amendment
The Amendment filed 26 August 2020 has been entered. Claims 1-15 remain pending in the application. Regarding the Final Office Action mailed on 26 June, 2020, Applicant’s amendments to the Claims have overcome the 35 U.S.C. 112(a) rejections and Claim Objections previously set forth.
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 26 August 2020, with regard to the rejections of claims 1-15 under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues that the prior art does not teach or suggest “determine a path for movement of the movable object from the first unit zone to the second unit zone to the third unit claim 1, the examiner respectfully disagrees.
	 Li teaches judging whether the robot is in any of areas 1, 2, 3 (para 0050) and judging if robot in the IR regions (Fig. 4). If the robot is not in the IR regions, the robot takes actions to locate and enter IR zone (Fig. 4). In a case the robot is not in the IR illuminated region, which is a zone with zero overlapped IR lights, the robot is in the first unit zone. The second and third unit zones with more IR lights are area 1 and 3 of Fig. 5 (see at least para 0050). Li further teaches a case when the robot is not in an IR light illuminated area, the robot take actions to travel to the IR regions (see at least para 0050, Fig. 4) and the robot’s approaching strategy is travel along the boundary L between areas 2 and 3 (see at least para 0052, Fig. 5.), When the robot starts from a position above area 1 of Fig. 5 (i.e. a first unit zone with zero IR light), the path will be through area 1 and 3 then reaches the boundary L, since the robot’s approaching strategy relies on boundary L, and then the robot travels along boundary L to reach charging station. Therefore when robot starts from the first unit zone above area 1 of Fig. 5, the robot moves through the first, second and third unit zones.
Huffman teaches guiding the robot by the light projection, i.e. the robot moving from a zone to a different zone based on light reflected off the ground (see at least Huffman, col 9, lines 18-27 teaches and Fig. 8).
	The combination of Li and Huffman teaches the process of determine a path for movement of the movable object from the first unit zone to the second unit zone to the third unit zone base on the reflection off the ground of the at least one infrared light to guide the sweeper to clean a target area and maneuver the robot cleaner according to the user’s desired cleaning pattern (Huffman, col 11, lines 27-31). 

	Regarding the applicant’s argument for claim 2, the argument is similar to the argument for claim 1, the response to argument for claim 1 applies to the argument for claim 2.
	Claim 12 recites similar languages as claim 1 and is rejected for similar reasons above.
With respect to the dependent claims 3-11 and 13-15, the Applicant provides no additional arguments other than their dependency from the independent claims 1 and 12. Because independent claims 1 and 12 are not allowable, dependent claims 3-11 and 13-15 are not allowable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite “…determine a path for movement of the movable object from the first unit zone to the second unit zone to the third unit zone…” which is indefinite. It is not clear whether the path is “from the first unit zone to the second unit zone and then to the third unit zone” OR the path is “from the first unit zone to the second unit zone and from the first unit 
Claims 3-11 and 14-15 are rejected by virtue of the dependency on claims 1 and 12.

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN203882195, hereinafter Li), in view of Huffman (US8606404, Huffman). 
Regarding claim 1, Li teaches a movable object (Li, para 0032 teaches a robot) comprising: 
at least one infrared receiver (Li, para 0034 teaches infrared receivers) configured to receive at least one infrared light among a plurality of infrared lights emitted from a plurality of light sources (Li, para 0041 teaches infrared emitters), the plurality of infrared lights being overlapped with at least a part of each other (Li, para 0041 teaches infrared beams overlapping); and 
a controller (Li, para 0038 teaches a controller)configured to 
identify a plurality of unit zones according to (Li, para 0051 teaches identifying a plurality of unit zones) and a quantity of the overlapped infrared lights based on the at least one infrared light received by the at least one infrared receiver (Li, para 000051 teaches differentiate zones with different number of overlapped infra beams), the plurality of unit zones including:
Li, para 0050 teaches judging whether the robot is in any of areas 1, 2, 3; Fig. 4 teaches judging if the robot in the IR regions, and if not, robot takes actions to locate and enter IR zone. When the robot is not in an IR region, the robot is in a first unit zone, which is a zone with zero overlapped IR lights).
a second unit zone defined by a greater number of overlapped lights than the first unit zone (Li, para 0050 teaches area 1, i.e. a second unit zone with one IR light), and 
a third unit zone defined by a greater number of overlapped lights than the second unit zone (Li, para 0050 teaches area 3, i.e. a third unit zone with two IR lights);
		determine a path for movement of the movable object from the first unit zone to the second unit zone to the third unit zone (Li, para 0050 teaches a case the robot is not in an IR light illuminated area; para 0052 teaches the robot approaching strategy is travel along the boundary L between areas 2 and 3, see Fig. 5, i.e. the robot need to find boundary L to get to the charging station. When the robot starts from a position above area 1 of Fig. 5, the path will be through area 1 and area 3, then reach boundary L. The robot is travels through these regions to reach boundary L and travels along boundary L. The path for the robot from a zone with no IR light, i.e. unit zone 1, to boundary L is a path for movement of the movable object from the first unit zone to the second, third unit zone), 
control movement of the movable object according to the determined path for movement from the first unit zone of the identified plurality of unit zones to the second unit zone of the identified plurality of unit zones (Li, para 0052 teaches the approaching strategy is to walk in a Z shape along one of the intersections of regions 2, 3. The Z shape trajectory includes a path from region 2 to region 3, also see Fig. 5), 
(Li, para 0050 teaches a case when the robot is not in an IR light illuminated area, para 0052 teaches the robot approaching strategy is travel along the boundary L between areas 2 and 3, see Fig. 5. When the robot starts from a position above area 1 of Fig. 5, the path will be through area 1 and 3 then reach boundary L which the robot is seeking and will travel along, i.e. the movable object move through the identified plurality of unit zones).
	Li does not explicitly teach determining a path for movement of the movable object from a first unit zone of the identified plurality of unit zones to a second unit zone of the identified plurality of unit zones based on the reflection off of the ground of the at least one infrared light .
	However, in the same field endeavor, Huffman teaches the above limitation (Huffman, col 9, lines 18-27 teaches guiding the robot by the light projection, i.e. the robot moving from a zone to a different zone based on light reflected off the ground; also see Fig. 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the movable object taught by Li to include determining a path for movement of the movable object from a first unit zone of the identified plurality of unit zones to a second unit zone of the identified plurality of unit zones based on the reflection off of the ground of the at least one infrared light as taught by Huffman to guide the sweeper to clean a target area and maneuver the robot cleaner according to the user’s desired cleaning pattern (Huffman, col 11, lines 27-31).
	Regarding claim 2, Li in view of Huffman teaches the movable object of claim 1. 
Li, para 0050 teaches a case when the robot is not in an IR light illuminated area, para 0052 teaches the robot approaching strategy is travel along the boundary L between areas 2 and 3, see Fig. 5. When the robot starts from a position above area 1 of Fig. 5, the path will be through area 1 and 3 then reach boundary L which the robot is seeking and will travel along, i.e. the movable object move through the identified plurality of unit zones).
Regarding claim 3, Li in view of Huffman teaches the movable object of claim 2.
Li further teaches wherein the plurality of unit zones comprise a first unit zone to a nth unit zone, the controller is configured to control the movable object to sequentially move from first unit zone to the nth unit zone according to a predetermined order, and n is a natural number equal to or more than 1(Li, para 0052 teaches the robot is controlled to move sequentially between zone 2 and zone 3).  
Regarding claim 4, Li in view of Huffman teaches the movable object of claim 3.
Li further teaches wherein the controller is further configured to control the movable object so that:
the movable object moves from the first unit zone to a second unit zone wherein the quantify of the overlapped plurality of infrared lights of the first unit zone is less than the quantify of the overlapped plurality of infrared lights of the second unit zone(Li, para 0052 teaches the robot is controlled to move from zone 2 to zone 3), 
the movable object moves from the second unit zone to the first unit zone (Li, para 0052 teaches the robot is controlled to move from zone 3 to zone 2) or 
(Li, para 0052 teaches the robot is controlled to move between zone 2 and zone 3).  
Regarding claim 5, Li in view of Huffman teaches the movable object of claim 3.
Li further teaches wherein the controller is further configured to control the movable object so that the movable object moves from the first unit zone to a second unit zone or from the second unit zone to the first unit zone according to at least one of a linear path, a curved path, and a spiral path (Li, Fig. 5; para 0052 teaches the robot is controlled to move from zone 2 to zone 3 in a linear, curved or spiral path).  
Regarding claim 6, Li in view of Huffman teaches the movable object of claim 1.
Li further teaches wherein:
the controller is further configured to: 
determine a position of each of the plurality of unit zones based on the infrared light received by each of a plurality of infrared receiver(Li, para 0051 and para 0055 teach determine positions of zones 1, 2, 3), and 
determine a moving direction of the movable object according the determined position of each of the plurality of unit zones(Li, para 0051 teaches determining a moving direction according to determined positions of zones 1, 2, 3), or 
the controller is further configured to:
identify at least one of the overlapped plurality of infrared lights and determine the quantity of the overlapped plurality of infrared lights corresponding to each of the plurality of infrared receiver based on the infrared light received by the plurality of infrared receiver (Li, para 0051 teaches identifies zones 2 and 3 with different number of overlapping infrared beams, para 0030 teaches a plurality of receivers), 
calculate a center of gravity or a vector sum based on at least one of the overlapped plurality of infrared lights and the determined quantity of the overlapped plurality of infrared lights corresponding to each of the plurality of (Li, para 0051 teaches using the 4 infrared receivers to determine the target direction for the robot), and 
determine a moving direction of the movable object according the center of gravity or the position or direction of the vector sum (Li, para 0051 teaches using the 4 infrared receivers to determine the target direction for the robot).
Regarding claim 9, Li in view of Huffman teaches the movable object of claim 1.
Li further teaches wherein an entirety or a part of a first irradiation region to which a first infrared light is emitted, is contained in a second irradiation region to which a second infrared light, which is different from the first infrared light, is emitted, so that the entirety or the part of the first irradiation region and an entirety or a part of the second irradiation region are overlapped with each other (Li, para 0041; Fig. 5).
Regarding claim 10, Li in view of Huffman teaches the movable object of claim 9.
Li further teaches wherein each of the plurality of unit zones comprises at least one of a point in which the first irradiation region and the second irradiation region are overlapped with each other, and a point in which the first irradiation region and the second irradiation region are not overlapped with each other (Li, para 0041 teaches at least one point in a region the irradiations are overlapped and at least one point in a region two irradiations not are overlapped).  
claim 11, Li in view of Huffman teaches the movable object of claim 1.
Li further teaches wherein the plurality of light sources is provided in a remote controller separated from the movable object (Li, para 41 teaches a plurality of light sources in a remote controller).
Regarding claim 12, Li teaches a movement control method of a movable object (Li, para 0047) comprising: 
emitting, by a remote controller, a first infrared light and a second infrared light to be different from each other in at least one of a direction and a range, wherein a part of the second infrared light is overlapped with the first infrared light(Li, para 0041); 
receiving, by the movable object, at least one of the first infrared light and the second infrared light(Li, para 0034-0035); 
identifying at least one overlapped infrared light and determining a quantity of overlapped infrared lights based on at least one of the first infrared light and the second infrared light received by the movable object(Li, para 0051);
identifying a plurality of unit zones according to the determined quantity of the overlapped infrared lights(Li, para 0051); the plurality of unit zones including:
a first unit zone (Li, para 0050 teaches judging whether the robot is in any of areas 1, 2, 3; Fig. 4 teaches judging if the robot in the IR regions, and if not, robot takes actions to locate and enter IR zone. When the robot is not in an IR region, the robot is in a first unit zone, which is a zone with zero overlapped IR lights).
a second unit zone defined by a greater number of overlapped lights than the first unit zone (Li, para 0050 teaches area 1, i.e. a second unit zone with one IR light), and 
Li, para 0050 teaches area 3, i.e. a third unit zone with two IR lights);
		determine a path for movement of the movable object from the first unit zone to the second unit zone to the third unit zone (Li, para 0050 teaches a case the robot is not in an IR light illuminated area; para 0052 teaches the robot approaching strategy is travel along the boundary L between areas 2 and 3, see Fig. 5, i.e. the robot need to find boundary L to get to the charging station. When the robot starts from a position above area 1 of Fig. 5, the path will be through area 1 and area 3, then reach boundary L. The robot is travels through these regions to reach boundary L and travels along boundary L. The path for the robot from a zone with no IR light, i.e. unit zone 1, to boundary L is a path for movement of the movable object from the first unit zone to the second, third unit zone), and 
moving the movable object according to the determined path for movement from the first unit zone of the identified plurality of unit zones to the second unit zone of the identified plurality of unit zones (Li, para 0052 teaches the approaching strategy is to walk in a Z shape along one of the intersections of regions 2, 3. The Z shape trajectory includes a path from region 2 to region 3, also see Fig. 5), and
wherein the controller is further configured to control the movement of the movable object so that the movable object moves through the identified plurality of unit zones (Li, para 0050 teaches a case when the robot is not in an IR light illuminated area, para 0052 teaches the robot approaching strategy is travel along the boundary L between areas 2 and 3, see Fig. 5. When the robot starts from a position above area 1 of Fig. 5, the path will be through area 1 and 3 then reach boundary L which the robot is seeking and will travel along, i.e. the movable object move through the identified plurality of unit zones).
Li does not explicitly teach determining a path for movement of the movable object from a first unit zone of the identified plurality of unit zones to a second unit zone of the identified plurality of unit zones based on the reflection off of the ground of the at least one infrared light .
	However, in the same field endeavor, Huffman teaches the above limitation (Huffman, col 9, lines 18-27 teaches guiding the robot by the light projection, i.e. the robot moving from a zone to a different zone based on light reflected off the ground; also see Fig. 8).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the movable object taught by Li to include determining a path for movement of the movable object from a first unit zone of the identified plurality of unit zones to a second unit zone of the identified plurality of unit zones based on the reflection off of the ground of the at least one infrared light as taught by Huffman to guide the sweeper to clean a target area and maneuver the robot cleaner according to the user’s desired cleaning pattern (Huffman, col 11, lines 27-31).
Regarding claim 13, Li in view of Huffman teaches the movement control method of claim 12. 
Li further teaches the determined path for movement of the movable object through each of the identified plurality of unit zones is determined according to a predetermined pattern (Li, para 0050 teaches a case when the robot is not in an IR light illuminated area, para 0052 teaches the robot approaching strategy is travel along the boundary L between areas 2 and 3, see Fig. 5. When the robot starts from a position above area 1 of Fig. 5, the path will be through area 1 and 3 then reach boundary L which the robot is seeking and will travel along, i.e. the movable object move through the identified plurality of unit zones).
	Regarding claim 15, it is a method claim that recites substantially the same limitations as the movable object claim 10. As such, claim 15 is rejected by substantially the same reasons for claim 10 and is incorporated herein (see claim 10 above for rationale supporting obviousness, motivation and reasons to combine).
Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of  Huffman as applied to claims 1 and 12 above, and further in view of Dooley (US20040236470, hereinafter Dooley).
Regarding claim 7, Li in view of Huffman teaches the movable object of claim 1. 
Li modified by Huffman does not teach each one of the plurality of infrared lights comprises an identification signal to identify each one of the plurality of infrared lights from each other, and the controller is configured to identify at least one of overlapped infrared lights and determine the quantity of the overlapped infrared lights by using an identification signal that is mixed according to an overlap of the infrared lights.
However, in the same field of endeavor, Dooley teaches identifying each one of the plurality of infrared lights from each other, and the controller is configured to identify at least one of overlapped infrared lights and determine the quantity of the overlapped infrared lights by using an identification signal that is mixed according to an overlap of the infrared lights (Dooley, Table 1; para 0085-0087).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the movable object disclosed by Li to include the function of identifying the infrared lights and the overlapped regions and determine the quantity (Dooley, para 0088, lines 1-2) so that “orientation of the robot relative to an infrared light detector faced towards the robot can be determined” (Dooley, para 0089, lines 1-3).
Regarding claim 8, Li in view of Huffman teaches the movable object of claim 7. 
Dooley further teaches the controller is further configured to detect a pulse from the identification signal that is mixed according to the overlap of the plurality of infrared lights to determine the quantity of the pulses in the mixed identification signal, identify at least one of the overlapped plurality of infrared lights in a certain zone and determine the quantity of the overlapped infrared lights in the certain zone according to the determined quantity of pulses, and identify the certain zone according to the identified at least one of the overlapped plurality of infrared lights and the determined quantity of the overlapped plurality of infrared lights (Dooley, Table 1; para 0088).
Regarding claim 14, Li in view of Huffman teaches the movement control method of claim 12. 
Dooley further teaches each of the first infrared light and the second infrared light comprises an identification signal to identify the first infrared light and the second infrared light from each other, and the at least one overlapped infrared light is identified and the quantity of overlapped infrared lights is determined by using a mixed identification signal according to an overlap of the infrared lights (Dooley, Table 1; para 0088).


Examiner's Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667   
                                                                                                                                                                                                     /YUEN WONG/Primary Examiner, Art Unit 3667